Case 1:20-cv-22234-JEM Document 30 Entered on FLSD Docket 11/18/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                       CASE NO. 1:20-cv-22234-MARTINEZ-BECERRA

  LINCO ENTERPRISES, INC.

         Plaintiff,

  v.

  OLEG FIRER, EZ CAPITAL FUND, LLC,
  STAR CAPITAL MANAGEMENT, LLC,
  UNIFIED ADVANCE, LLC, STAR EQUITIES, LLC,
  and IGOR “GARY” GELMAN

        Defendants.
  ____________________________________/

                                     NOTICE OF HEARING

         Defendants    EZ    CAPITAL       FUND,     LLC     (“EZ   Capital”),   STAR   CAPITAL

  MANAGEMENT, LLC (“Star Capital”), UNIFIED ADVANCE, LLC (“Unified Advance”),

  STAR EQUITIES, LLC (“Star Equities”), Oleg Firer (“Firer”), and Igor “Gary” Gelman

  (“Gelman”) have set for hearing the following matter for a discovery hearing before the Honorable

  Magistrate Judge Jacqueline Becerra:

         DATE:                           November 20, 2020

         TIME:                           1:00 P.M.

         MATTER TO BE HEARD: The parties dispute the appropriate scope of three subpoenas

  seeking bank records attached to Notice of Intent to Serve Subpoenas served by Plaintiff.

                            LOCAL RULE 7.1(A)(3) CERTIFICATE
Case 1:20-cv-22234-JEM Document 30 Entered on FLSD Docket 11/18/2020 Page 2 of 2




  Counsel for Defendants has conferred with counsel for Plaintiff, by telephone on November 18,

  2020, in a good faith effort to resolve the issued raised by this Notice of Hearing and has been

  unable to do so.

  Dated: November 18, 2020                                   Respectfully submitted,

                                                      By:    s/Steven D. Weber
                                                             Steven D. Weber
                                                             Fla. Bar. No.: 47543
                                                             STARK WEBER PLLC
                                                             1221 Brickell Avenue
                                                             Suite 900
                                                             Miami, FL 33131
                                                             Tel: (305) 377-8788
                                                             steve@starkweber.com

                                                             Attorneys for Defendants

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on this 18th day of November, 2020, a copy of the foregoing

  has been served via the Court’s CM/ECF portal to:

         Sergiu Gherman
         Fla. Bar No. 37031
         sgherman@ghermanlaw.com
         Gherman Legal Pllc
         25 SE 2nd Ave. Ste. 808
         Miami FL 33131-1603

         Attorney for Plaintiff
         Linco Enterprises Inc.
                                                             By:    s/Steven D. Weber
